UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4939
MARCUS B. BROADWAY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-409)

                      Submitted: May 30, 2002

                      Decided: June 21, 2002

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frederick H. Marsh, HILL, TUCKER, & MARSH, Richmond, Vir-
ginia, for Appellant. Paul F. McNulty, United States Attorney, Ste-
phen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. BROADWAY
                             OPINION

PER CURIAM:

   Marcus Broadway was convicted by a jury of possession with
intent to distribute cocaine, 21 U.S.C.A. § 841 (West 1999 & Supp.
2001), and possession of a firearm in furtherance of a drug trafficking
crime, 18 U.S.C.A. § 924(c) (West 2000). He was sentenced to 170
months imprisonment. On appeal, he maintains that there was insuffi-
cient evidence to support his conviction for the firearms charge. We
affirm.

   This court must affirm the conviction if there is substantial evi-
dence, when viewed in the light most favorable to the Government,
to support the verdict. Glasser v. United States, 315 U.S. 60, 80
(1942). In determining whether the evidence is substantial, this court
views the evidence in the light most favorable to the Government and
inquires whether there is evidence sufficient to support a finding of
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc). In evaluating the sufficiency of
the evidence, this court does not review witness credibility and
assumes the fact finder resolved all contradictions in the evidence in
the Government’s favor. United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998). The fact finder, not the reviewing court, weighs the
credibility of the evidence and resolves any conflicts in the evidence
presented, and if the evidence supports different reasonable interpre-
tations, the jury decides which to believe. United States v. Murphy,
35 F.3d 143, 148 (4th Cir. 1994).

  We have reviewed the record and we find sufficient evidence to
support Broadway’s firearm conviction. Accordingly, we affirm
Broadway’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED